Affirmed and Opinion filed October 13, 2011.




                                                In The

                              Fourteenth Court of Appeals
                                      ___________________

                                       NO. 14-11-00432-CR
                                      ___________________

                                CLAUDIA CORTEZ, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee


                          On Appeal from the 209th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1121765


                                            OPINION

        Appellant entered a plea of guilty to murder. The trial court sentenced appellant on
May 13, 2011, to confinement for life in the Institutional Division of the Texas Department
of Criminal Justice.

        In two issues, appellant claims her sentence was grossly disproportionate to the
offense underlying the conviction, resulting in cruel and unusual punishment in violation
of the United States and Texas constitutions. 1              To preserve for appellate review a


        1
         Appellant does not contest that her sentence was within the applicable statutory range. See Tex.
Penal Code Ann. §§ 12.32 and 19.02(b)(1) (West 2011).
complaint that a sentence is grossly disproportionate, constituting cruel and unusual
punishment, a defendant must present to the trial court a timely request, objection, or
motion stating the specific grounds for the ruling desired. See Tex.R.App. P. 33.1(a);
Rhoades v. State, 934 S.W.2d 113, 120 (Tex.Crim.App.1996) (defendant waived any error
because he presented his argument for first time on appeal); Jagaroo v. State, 180 S.W.3d
793, 802 (Tex. App. -- Houston [14th Dist.] 2005, pet. ref'd) (defendant did not raise
complaints that his sentences violated his state and federal rights against cruel and unusual
punishment in the trial court, and thus failed to preserve them for appellate review).

       The claim presented on appeal was not raised in a post-verdict motion filed with the
trial court. In her brief appellant claims she ―objected to the severity of the sentence in the
trial court by objecting to imposition of a life sentence.‖ The record reflects the trial court
found appellant guilty and assessed punishment at life.          The trial court then asked
appellant if she had anything to say before sentence was pronounced and appellant stated,
―Just forgive me. Please don’t give me life.‖

       Appellant’s plea for mercy is not an objection to the sentence assessed. More
importantly, appellant did not state the legal basis for the complaint raised on appeal. See
Rezac v. State, 782 S.W.2d 869, 870 (Tex. Crim. App. 1990). At no time, nor in any
manner, did appellant argue to the trial court that her sentence violated the Eighth
Amendment of the United States Constitution or section 13 of the Texas Constitution.
Accordingly, nothing is preserved for our review. See Noland v. State, 264 S.W.3d 144,
151-52 (Tex. App. – Houston [1st Dist.] 2007, pet. ref’d). (reference to an ―illegal or
oppressive verdict‖ in heading of motion for new trial appealed to trial court’s discretion to
grant a new trial and did not preserve defendant’s Eighth Amendment complaint for
review).




                                              2
      We overrule appellant’s issues and affirm the trial court's judgment.

                                                PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3